Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicants arguments and amendments, filed on 1/29/21, have been fully considered but they do not confer patentability on all of the instantly filed claims.  The objection to claim 10 has been withdrawn as claim 10 is now canceled.  Claim 18 has been amended to recite that the values of the HOMO, LUMO, and triplet energy level (T1) are absolute values clarifying the record.  Claims 12 and 13 have been amended so as to overcome the 112(b) rejection.  Applicants have amended independent claim 1 to recite that the fused ring system A11 and A12 must adhere to one of formulae 2-1 to 2-10 and that the ring system A2 must be comprised of a ring satisfying formulae 2(1) to 2(7) and 2(10) to 2(13).  Such an amendment overcomes the previously relied upon prior art rejection to Wu et al. (US 2017/0155063).  As can be seen simply from the abstract that the inventive organometallic complexes taught by Wu et al. are mutually exclusive from the organometallic complexes as instantly claimed.  Every one of the fused ring system A11/A12 requires that fused ring A12 have at least one nitrogen atom.  This feature is not taught or suggested by Wu et al.  The prior art rejection to Xia et al. (US 2015/0097169) has been overcome by Applicants amendments.  Like Wu et al., the organometallic complexes taught by Xia et al. are mutually exclusive from those as instantly claimed.  The ring systems taught by Xia et al. which satisfy formula I (paragraph 0059) are not the same as those claimed, even when variable X is equal to an NR’ group.  Applicants amendments have overcome the previously relied upon prior art rejection to Thompson et al. (US 2008/0061681).  The complexes taught by Thompson et al. do not read on either the fused A11/A12 ring system or ring A2 as instantly claimed.  
The prior art rejection to Heun et al. (US Pat. 9,879,177) is wholly maintained.  Applicants argue that Heun et al. discloses that ring C is fused to ring D in formula (1) which does not read on the selected groups represented by formulae 2(1) to 2(7) and 2(10) to 2(13). However, the iridium complex Ir(L11)fptz as taught on the bottom of column 186 does still read on all of the limitations of claim 1.  In this complex, the fused ring system A11/A12 satisfies formula 2-9 of claim 1 with variables X24 and X27 being equal to N and variables X25 and X26 2 ring system satisfies formula 2(11) of claim 1 with variable Y21 being equal to O, and variables d2 and d4 being equal to zero.  These two sets of ring systems are shown side by side below to show the anticipation.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    225
    180
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    196
    188
    media_image4.png
    Greyscale
.
As such, the prior art rejection to  Heun et al. is wholly maintained.
	The prior art rejection to Boudreault et al. (EP 2907820) is wholly maintained.  Applicants argue that Boudreault et al. does not teach or suggest organometallic complexes which satisfy the limitations of claim 1.  However, as described below, Boudreault et al. teaches complexes 219-230, 247-258, 489-500, and 517-528 which anticipate all of the limitations of instant claim 1.  

Claim Objections
	Claim 1 is objected to.  Claim 1 recites that variable n1 and n2 are equal to 1 or 2.  As such, the limitation “when n1 is two or more” and “when n2 is two or more” should be amended to be --when n1 is two-- and --when n2 is two--.  Variables n1 and n2 cannot be greater than 2.
	Claim 1 is further objected to.  The limitations regarding variables A11 and A12 as found on the first page of claim 1 should simply be removed since Applicants have amended claim 1 in such a way that assigning limitations to each ring is no longer necessary as claim 1 now assigns limitations to the entire A11/A12 fused ring system.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 3-6, 8, 11, 12, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heun et al. (US Pat. 9,879,177).
Device 49 of Heun et al. includes an organometallic compound which anticipates formulae 1 and 2 of claim 1.  The phosphorescent compound is Ir(L11)fptz, whose structure is shown on the bottom right of column 186.  The metal is iridium, thereby anticipating claim 3.  Variable n1 is equal to 2, variable n2 is equal to 1, thereby anticipating claims 4 and 5.  This compound has at least one –N= moiety, thereby anticipating claim 6. The A12/A11 moiety in this complex anticipates formula 2-9 of claims 7 and 8 with X24 = X27 = N and X25 = X26 = CH.  Additionally, this complex has as variable A2 a dibenzofuran group which anticipates claims 9 and formula 2(11) of claim 10.  All R11, R12 and R2 groups are hydrogen in this complex, thereby anticipating claim 11.  Additionally, ligand L2 in this complex anticipates formula 3-4 with Y36 = Y33 =  N, Y34 = Y35 = C and A31 and A32 being C2 and C5 heterocyclic groups, respectively.  Device 49 includes all of the device limitations of claims 15-17, 19 and 20 as taught in table 3.

Claims 1, 3-6, 8, 11-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreault et al. (EP 2907820, cited on Applicants information disclosure statement, filed on 5/5/20, the US equivalent, US 2015/0236277 is cited on the attached PTO-892 form).
Boudreault et al. claims phosphorescent iridium complexes which anticipate formula 1 and 2, such as the claimed compounds 219-230, 247-258, 589-500, and 517-528.  In all of these compounds, the fused ring system A11/A12 reads on formula 2-9 of claim 1 and ring system A2 reads on formula 2(1) of claim 1.  In these complexes, variable n1 is equal to 2, variable n2 is equal to 1 and L2 is a substituted acetylacetonate (acac) ligand, which anticipates ligand 3-2 of claims 12 and 13.  Additionally, compound 226 anticipates the limitations of claim 8.  These compounds are employed as dopant materials in light emitting layers of organic electroluminescent devices which include the customary layers, thereby anticipating claims 15-17, 19 and 20.

Allowable Subject Matter
Claims 2 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766